            Case 2:20-cv-00561-KJD-EJY Document 40 Filed 01/28/21 Page 1 of 1


1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                      ***
5

6
      CHRISTINA BARBIER,
7                                                         2:20-cv-00561-KJD-VCF
                           Plaintiffs,
8                                                         ORDER
      vs.
9
      UNITED SERVICES AUTOMOBILE
10
      ASSOCIATION,
                           Defendants.
11

12
            This case has been assigned to the undersigned Magistrate Judge by random draw. Because his
13
     impartiality might reasonably be questioned, the undersigned must recuse himself from the above entitled
14
     and numbered case. 28 U.S.C. § 455 Code of Conduct for United States Judges, Canon 3(C)(1).
15
     Accordingly, this matter is hereby referred to the Clerk of Court for random reassignment to another
16
     Magistrate Judge.
17
            IT IS SO ORDERED.
18
            DATED this 28th day of January, 2021.
19

20

21
                                                                _________________________
22                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25
